Citation Nr: 1610730	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  06-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO, in pertinent part, denied the Veteran's claim for service connection for hepatitis C. 

In January 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In April 2008 and December 2010, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons explained below, the Board finds that the RO/AMC has substantially complied with the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-147   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In May 2012, the Board denied the Veteran's appeal.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran requested to have the Board's May 2012 decision vacated, and to appear for another hearing.  Per the Veteran's request, the Board vacated its prior May 2012 decision in June 2014, and remanded the appeal so that the Veteran may be scheduled for a personal hearing.  The Veteran postponed his first scheduled hearing, and ultimately withdrew his hearing request in January 2016.  See a January 14, 2016 Report of General Information.  The Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  Accordingly, the case has been returned to the Board for adjudication.  

Notably, the Veteran has not submitted, nor has VA obtained, any additional evidence or argument relevant to the Veteran's appeal since the date of the Board's now-vacated May 2012 decision.
FINDING OF FACT

Hepatitis C was not manifest in service and is not otherwise attributable to service, to include inoculations by multi-use jet air injectors.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in October 2003 and post-rating letters dated in March 2006 and April 2008.  Any timing deficiency with respect to the post-rating notice was cured when the claim was readjudicated in a January 2012 supplemental statement of the case (SSOC).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 
In this case, VA obtained the Veteran's service treatment records (STRs), and the identified post-service treatment records.  In addition, the Veteran's claim file was reviewed by VA examiners, who provided medical opinions in May 2010 and January 2011.  A physical examination was not necessary because a diagnosis of hepatitis C has been established and the only remaining question is that of etiology. 

The Board notes that its December 2010 remand directed the RO/AMC to obtain a medical opinion from a specialist in infectious diseases regarding the likely etiology of the Veteran's hepatitis C.  The RO/AMC obtained a medical opinion from Dr. T.M., Chief of Hepatology at the Long Beach VA Medical Center (VAMC).  Dr. T.M. stated that the case was first presented to an infectious disease specialist at the VAMC who referred the case to him because of his expertise in hepatitis C.  Dr. T.M. noted that he had published more than 100 articles on liver diseases and was the Chairman of the VA Hepatitis C Technical Advisory Group (TAG).  He stated that he felt qualified to comment on the Veteran's potential acquisition of hepatitis. 

The Board acknowledges the Veteran's arguments that Dr. T.M. was not qualified to render an opinion in this matter, but finds that such arguments are baseless given the Dr. T.M.'s level of expertise and the fact that the infectious diseases specialist referred the case to him.  The Board notes that only substantial compliance with the Board's remand instructions are required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the Board's instructions with regard to hepatitis C have been substantially complied with, and the specifics of the examination report will be discussed later in more detail below.

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection for hepatitis C.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. 
§ 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 

Governing Statutes and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Hepatitis C is not recognized under 38 C.F.R. § 3.309(a) as chronic.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014). 

Analysis

The Veteran asserts that he contracted hepatitis C from inoculations by multi-use jet air injectors during in service.  He has also asserted that he experienced pain and fatigue during service, which were early symptoms of hepatitis C, and has continued to experience these symptoms since service.  The Board further notes that the Veteran's claim is largely premised on not having any other risk factors for hepatitis C; however, as explained further below, medical evidence reflects that he has a history of intranasal cocaine use and that he has attempted to hide this from the record. Intranasal cocaine use is a recognized risk factor for hepatitis C.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to hepatitis C.  His treatment records are also unremarkable for risk factors for hepatitis C, including tattoos.  His immunization record notes that he received multiple vaccinations during service, but does not indicate whether these were administered with an air gun injector.  He was treated primary for flu, gastroenteritis, and hemorrhoids.  His September 1972 separation examination report indicates that his abdomen and viscera were normal and the Veteran stated that he was in good health. 

According to the Veteran's testimony, and as reiterated in his medical history, he was treated for a fungal infection after service with a medication that required monitoring his liver enzymes.  During the 1980s, it was discovered that he had elevated liver enzymes.  He was diagnosed with hepatitis C in the mid-1990s. 

Private treatment records from Dr. Taus reflect that the Veteran was diagnosed with chemical hepatitis in March 1983.  Records dated through April 1995 note diagnoses of chemical hepatitis, hepatitis, and chronic hepatitis.  In April 1995, it was noted that the Veteran tested positive for hepatitis C and hepatitis B antibodies. A May 1996 liver biopsy was consistent with hepatitis C with mild parenchymal inflammation and absence of cirrhosis.

In a December 2003 Risk Factors for Hepatitis Questionnaire, the Veteran denied having any risk factors, including intravenous drugs and intranasal cocaine.

In a January 2008 letter, Dr. Taus opined that the Veteran's hepatitis was incurred during service when he received immunizations with a multi-use jet gun injector and that based on his continuity of symptomatology, it was probable and more likely than not that his continuing symptoms and his present day problems with hepatitis C are connected to his military service.  In a June 2009 letter, Dr. Taus clarified that the Veteran stated that he experienced fatigue and pain during service beginning in basic training, which he attributed to severe physical and mental stress that all recruits experience.  He said that the continued to experience these symptoms throughout service.  After service, he said that he was treated with griseofulvin by a dermatologist, which required monitoring of liver enzymes.  It was found that his liver enzymes were abnormal.  When Dr. Taus began treating the Veteran, he believed the elevated liver enzymes were abnormal secondary to prescription drugs, but that the Veteran continued to have abnormal liver enzymes even when not taking any medication.  In 1996, he was tested and it was discovered that he had hepatitis C.  Given the Veteran's self-reported history above, and that he had not engaged in any behavior wherein he might have contracted hepatitis C, Dr. Taus opined that it was highly probable and more likely as not that hepatitis C was contracted from the use of jet gun injectors in service. 

During the January 2008 Board hearing, the Veteran admitted to smoking marijuana, but explicitly denied any cocaine use.

In May 2010, a VA examiner reviewed the Veteran's claims file and assertions and rendered an opinion.  The examiner noted that the Veteran had documented his addiction to marijuana, but there was no documentation of use of any other drugs, including IV drugs.  The examiner noted that chronic marijuana addiction might have put him at a greater risk of experimenting with other substances.  The examiner questioned whether the Veteran had been inoculated with air jet injectors and opined that it was less likely than not that his hepatitis C was contracted through the use of air jet injectors. 

In a July 2010 letter, Dr. Taub, a private physician specializing in internal medicine and gastroenterology, opined that it was more likely that the Veteran contracted hepatitis C from multi-use immunization injector guns.  Dr. Taub noted that there have been documented cases of hepatitis B being transmitted by the use of injector guns and that unless meticulous cleaning of the injector guns was performed in between injections, as was likely not the case here, hepatitis C could be transmitted. Dr. Taub further noted that hepatitis C was transmitted in a case in Egypt due to the use of multiple use needle injectors.  To support his opinion, he attached Internet research from www.hcvets.com, which, in relevant part, notes that the transmission of hepatitis B by jet air injectors has been documented and that the transmission of the hepatitis C by air gun injectors has not been documented, but is biologically possible. 

In a July 2010 letter, Dr. Yang, a private physician specializing in internal medicine and infectious diseases, opined that based on a review of the Veteran's history and risk factors, it seemed likely or more than likely that he contracted hepatitis C as a result of receiving immunizations with a multi-use jet gun injector.  Dr. Yang noted that outbreaks of hepatitis B, which is also blood-borne, have been described in the literature using similar devices. 

In January 2011, the Veteran submitted additional medical records via facsimile. Included in these records is a letter from Dr. Thai Ha to Dr. Taus dated in July 2010.  Dr. Ha indicated that Dr. Taus had referred the Veteran to him for an opinion regarding the link between hepatitis C and multi-use jet air injectors. In discussing the Veteran's medical history, Dr. Ha noted that the Veteran told him that he did not write down cocaine use on the paperwork because he did not want this to be on his record.  He admitted to having snorted cocaine in the past.  Dr. Ha stated that if there is physical contact between the injector gun and different people, then the gun potentially could carry the virus and pass it from one person to another.  Dr. Ha also noted that the Veteran had another risk factor for hepatitis C, which was cocaine use.  Ultimately, Dr. Ha stated that he was not familiar with the jet air gun injector device and did not feel qualified to offer an opinion. 

In January 2011, a VA examiner reviewed the Veteran's claims file and assertions and offered an opinion on the matter.  The request for an opinion was originally given to an infectious disease specialist who referred it to Dr. T.M., Chief of Hepatology, because of his expertise in hepatitis C.  Dr. T.M. provided a lengthy discussion of the Veteran's history and assertions, including the fact that the Veteran had a history of cocaine use, which he did not want to be on his record.  He noted that VA has been concerned about possible transmission of hepatitis C by the use of air gun injectors during the Vietnam era, but cited a VA research study of 1,288 veterans that found that receiving air gun vaccinations was not associated with increased risk of hepatitis C infection despite reports of hepatitis B transmission with air injections. Dr. T.M. opined that he did not know how the Veteran acquired hepatitis C, but that it was less than a 50 percent likelihood that it was acquired through the use of air gun injectors in service.  Dr. T.M. attached a copy of the VA research study, which noted an elevated prevalence of hepatitis C infection at VA medical centers, but found that air injection was not associated with hepatitis C in their multivariate study.

The Board notes that the Veteran has also submitted various documents and Internet research in support of his claim, including a June 2004 VA fast letter.  The fast letter notes that there has been at least one documented case of hepatitis B being transmitted by an air gun injection, but that there have been no documented reports of the transmission of hepatitis C by air gun injection.  It is also noted that the hepatitis B virus is heartier and more readily transmitted than hepatitis C and that even though there are no documented cases of the transmission of hepatitis C with air gun injectors, it is biologically plausible.  In rendering a determination of service connection, VA is instructed to include a full discussion of all modes of transmission.  Internet research from www.hcvets.com notes that transmission of hepatitis B by air gun injectors has been documented, describes the potential for contamination with air gun injectors, and essentially argues that hepatitis C may also be transmitted by multi-use air injectors.  An August 1999 Report for the Armed Forces Epidemiological Board indicates that a site visit to Parris Island noted that the jet injector nozzles were frequently contaminated with blood, yet sterilization practices were frequently inadequate or not followed. 

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including receiving inoculations with multi-use air jet injectors that were not sterilized between uses and any other risk factors for hepatitis C.  He is also competent to describe his symptoms of pain and fatigue during service.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  However, competency is a separate and distinct determination from credibility.  Here, the Board finds credible the Veteran's statements that he was inoculated during service with a multi-use jet air injector.  Although his statements remembering that the injectors were not being sterilized by medical staff are less credible given the length of time since service, the August 1999 Report for the Armed Forces Epidemiologic Board indicates that proper sterilizations procedures were often not implemented. Hence, the Veteran's assertions in this regard are also credible. 

As noted above, the crux of the Veteran's claim is the assertion that he has no other risk factors for hepatitis C other than the inoculations during service with multi-use air jet injectors.  In this regard, he is clearly not credible.  The July 2010 letter from Dr. Ha indicates that the Veteran admitted to having a history of intranasal cocaine use and that he attempted to keep this essential fact from the record.  In filing this claim, the Veteran specifically indicated that he did not have a history of cocaine use and he denied any cocaine use when directly asked by the undersigned Board member.  These actions are tantamount to fraud.  Ironically, the Veteran accuses VA of violating his privacy rights in obtaining Dr. Ha's letter when he, himself, submitted the letter in January 2011. 

The Veteran has also reported experiencing early symptoms of hepatitis C in service (i.e., pain and fatigue) and continued symptoms since then.  He has stated that he was tested in 1972 or 1973 and found to have elevated liver enzymes.  However, the Veteran has demonstrated that he is capable of advancing false statements in connection with his claim and that he is not a credible historian.  Furthermore, the Board points out that his service treatment records do not reflect complaints of pain and fatigue.  The report of his September 1972 separation examination does not note any complaints of pain and fatigue and the Veteran stated that he was in "good health" at that time.  Furthermore, later statements made by the Veteran seem to contradict his assertions of continuity of symptomatology.  During the Board hearing, the Veteran stated that he did not have symptoms during service and that hepatitis C was "indolent" and "protracted" (transcript, pgs. 15-16).  Hence, the Board finds that the Veteran's statements in this regard are not credible.

With regard to the medical evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171   (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, though, as explained below, there are legitimate reasons for accepting the VA examiners' opinions over the private treatment providers' opinions. 

The opinions of Drs. Taus, Taub, and Yang are based on the false assumption that the Veteran did not have any other risk factors for hepatitis C other than the inoculations with a multi-use air jet injector in service.  Dr. Taus specifically noted that the Veteran had not engaged in any behavior wherein he might have contracted hepatitis C.  Drs. Taub and Yang did not mention any other risk factors for hepatitis C or the fact that the Veteran had a history of intranasal cocaine use and it is clear, given his admissions to Dr. Ha, that the Veteran purposely omitted this essential piece of information.  As noted above, medical opinions that are based on an inaccurate factual premise are given less probative weight than opinions based on an accurate and full medical history. 

As regards the Veteran's allegations of continuity of symptomatology, the Board acknowledges Dr. Taus' opinion that the Veteran had early symptoms of hepatitis C during service and that he has had continued symptoms since then.  As noted above, the Veteran's statements in this regard have been inconsistent and are not supported by the contemporaneous medical evidence.  Furthermore, although the Veteran has reported that he had elevated liver enzymes right after service, in 1972 or 1973, this has not been established by the medical evidence.  This history was not noted by Dr. Yang in his July 2010 letter.  The Veteran has demonstrated that he is not an accurate historian.  Therefore, Dr. Taus' opinion regarding continuity of symptomatology lacks probative value. 

Here, the opinion of the January 2011 VA examiner, Dr. T.M., outweighs those opinions provided by the private physicians.  Dr. T.M. is the only physician of record who was fully informed of the Veteran's cocaine use when he rendered his opinion.  Furthermore, Dr. T.M. specializes in hepatology and has specific expertise in hepatitis C.  Therefore, his opinion is especially probative.  The Board acknowledges the Veteran's arguments that Dr. T.M. is not qualified to offer an opinion, but finds them baseless.  To the extent Dr. T.M. may have incorrectly noted that the Veteran has tattoos, the Board does not find that this invalidates his opinion with regard to the jet air injectors.  Dr. T.M. said that he did not know how the Veteran acquired hepatitis C and did not indicate that he believed that transmission was the result of tattoos.  Whether or not the Veteran had tattoos was irrelevant to his opinion that there was less than a 50 percent likelihood that the Veteran's hepatitis C was transmitted by multi-use jet air injectors during service. For the reasons above, the Board finds that the most probative evidences weighs against the Veteran's claim. 

In making this determination, the Board has considered the Internet research the Veteran has submitted.  It is acknowledged that there has been at least one documented case of hepatitis B being transmitted by air jet injectors; however, there have by no documented cases of hepatitis C being transmitted in this manner.  Both are blood-borne viruses and VA has acknowledged that it is biologically plausible for hepatitis C to be transmitted in this manner; however, simply because something is plausible, does not necessarily make it probable.  The fact that the hepatitis B virus is heartier than the hepatitis C virus might explain why there have been no documented cases of hepatitis C being transmitted by jet air injectors.  In any event, when all the evidence is considered, for the reasons explained above, the Board finds that the evidence weighs against finding that the Veteran's hepatitis C was transmitted by jet air injectors in service. 

The Board also acknowledges the Veteran's allegations that his service treatment records are incomplete.  In a June 2009 letter, Dr. Taus noted that there was little medical documentation prior to 1972 and the Veteran reported that he was treated for multiple medical problems during service, which are undocumented, including mumps at Fort Devens in 1970 for which he said he was quarantined in the hepatitis ward.  In a February 2012 letter, the Veteran said that service treatment records are also missing for treatment he received during service for sprained groin muscle, a rash in the groin region, rectal bleeding, and gonorrhea.  He argued that treatment for these conditions may have exposed him to hepatitis B or C. 

The Veteran's service treatment records include his entrance and separation examinations, as well as treatment for a viral infection and flu-like symptoms, a right thumbnail problem, a skin rash, dizziness, gastroenteritis, an eye problem with headache, hemorrhoids, and a contusion.  The National Personnel Records Center indicated that it mailed all available medical records to the RO and, on the face of the record, there is no indication that any treatment records are missing.  As noted above, the Veteran has demonstrated that he is not an accurate historian and that he is not credible.  His recent assertions that treatment for these conditions, as well has inoculations with hypodermic needles, exposed him to hepatitis B or C contradict previous assertions that he had no other risk factors for hepatitis C except for inoculations by jet air injectors.  Hence, the Board rejects these assertions as not credible.

In a February 2012 letter, the Veteran alleged that his claims file had been compromised and corrupted.  In this regard, he attached copies of two letters (dated June 2, 2010) referencing another veteran (R.B.) that he received in response to a FOIA request for a copy of his claims file.  This correspondence is date-stamped July 14, 2010 by the BVAFOIA/Privacy Office.  A review of his claims file does not reflect that these letters are currently included in his claims file.  The Board notes that a packet of information was received from the Veteran's former representative on July 14, 2010, which included copies of two buddy statements dated June 2, 2010.  Hence, it appears that the Veteran's former representative mistakenly submitted these letters.  Corrective action has been taken to associate these letters with the appropriate claims file. 

The Board adds that the Veteran has filed copies of a prior Board decision wherein the claimant was granted service connection for hepatitis due to in-service air-gun inoculations.  The decision is based on a different facts and evidence than in the present case.  Moreover, Board decisions are nonprecedential in nature.  See 38 C.F.R. § 20.1303 (2015).

In this case, the Board finds that service connection for hepatitis C is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.
ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


